Citation Nr: 1734467	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 304A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1997 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In November 2015, the Board granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities effective July 2011 and remanded the claim on appeal.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's service-connected PTSD is not manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, a May 2011 letter, sent prior to the issuance of the rating decision on appeal, informed the Veteran of the information and evidence necessary to substantiate his claim for service connection. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Unites States Court of Appeals for Veterans' Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the November 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and post-service VA treatment records have been obtained and considered.  The November 2015 remand noted that the record indicates that the Veteran underwent relevant private treatment in 2013.  However, when the AOJ requested the Veteran notify them of the location of these records in a November 2015 correspondence, he did not respond.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, the Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also provided VA examinations in June 2011 and February 2014 in regard to the claim on appeal.  The Board finds that these examinations are adequate to adjudicate the claim as they are based upon consideration of the Veteran's statements and prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Furthermore, the Board finds there has been substantial compliance with the Board's November 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, the matter was remanded in order to provide the Veteran an opportunity to submit or identify relevant outstanding records, to include private treatment records from 2013, and to obtain and associate updated VA treatment records with the file.  Subsequently, as noted above, in November 2015, the Veteran was given an opportunity to submit or identify outstanding records, including private treatment records from 2013; however, he did not respond to this request.  That same month, updated VA treatment records were associated with the file.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Relevant Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the manifestation of particular symptoms. 

Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting oneself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

As the Court has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. 
§ 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See DSM-IV; see also Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson, supra.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

III. Analysis

The Veteran's service-connected PTSD is currently rated as 70 percent disabling. He seeks a higher initial rating for this disability.  

The pertinent evidence of record consists of the statements of the Veteran and the June 2011 and February 2014 VA psychiatric examination reports.  The Board notes that the Veteran's VA treatment records do not contain sufficiently detailed information regarding his PTSD to be helpful for rating purposes.

The Veteran was first examined by VA in regard to this claim in June 2011.  The examiner noted that the Veteran was appropriately dressed with regular speech and exhibited a cooperative, reasonable attitude.  He also noted that the Veteran was oriented to person, place, and time and had normal thought content and processes.  He reported the Veteran had fair impulse control and was able to manage his financial affairs.  He also found the Veteran understood the outcome of his behavior and was free of delusions, panic attacks and obsessive, ritualistic behavior.  However, the examiner also reported that the Veteran had a slightly constricted affect and a dysphoric mood with feelings of worthlessness.  The Veteran reported having outbursts of anger including an incident involving his wife and a road rage incident.  He also reported feeling isolated and avoiding crowds.  He further reported experiencing disturbed sleep and frequent distressing dreams.  The examiner stated that the Veteran did not indicate suicidal thoughts but reported passive homicidal thoughts and fantasies.  He found the Veteran presented mildly impaired immediate and recent memory, impaired impulse control including unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner concluded the Veteran's PTSD presented occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and mood and rated his GAF at 48.

Thereafter, the Veteran submitted a June 2012 notice of disagreement in which he described his PTSD symptomatology.  He reported a confrontation with his supervisor at work in which he reacted violently, injured his supervisor, and resulted in the loss of his job.  He also reported a traffic incident when another driver incited him to recklessly chase after him until he was stopped by police.  He further reported that actions and their resulting legal issues have increased his stress level and caused him to experience more violent thoughts, nightmares, and angry outbursts.  The Veteran stated that his anger level has also harmed his relationship with his wife.  The Veteran also described experiencing violent thoughts in his October 2013 substantive appeal form.

Subsequently, the Veteran was evaluated again by a VA in regard to this claim in February 2014.  The examiner noted that the Veteran's grooming and hygiene were adequate, he was respectful and cooperative, and his thought process was organized.  The examiner found the Veteran to be capable of managing his financial affairs.  The examiner reported that the Veteran stated he was able to perform the activities of daily living and denied experiencing hallucinations or delusions.  The Veteran denied any history of psychiatric hospitalization.  While the Veteran also denied any history of suicidal plans or intent, he acknowledged an episode of suicidal ideation a couple years prior to the examination.  In addition, the Veteran reported his relationship with his wife was troubled and that he often becomes angry at her, yells at her, and breaks things.  He also denied socializing with anyone or maintaining any friendships outside of a friend he communicates with on the internet.  The Veteran further reported that his most prominent symptom is irritability and difficulty controlling his temper.  He stated that he has increased anxiety in situations where he feels threatened.  He reported that he frequently visualizes himself assaulting or shooting strangers.  The Veteran denied having any legal issues since the June 2011 VA examination, but reported experiencing a violent outburst at a family reunion in 2012.  He also stated that his wife typically insists on driving him because he experiences significant road rage.  The VA examiner found the Veteran presented symptoms of near-continuous panic or depression affecting his ability to function, an inability to establish and maintain effective relationships, disturbances of motivation and mood, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner concluded that the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner did not assign a GAF score for the Veteran.

For the entire period on appeal, the Board finds that the criteria for an initial rating in excess of 70 percent for PTSD are not met.  In this regard, the Board finds that the Veteran's psychiatric symptomatology resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

Specifically, the June 2011 VA examiner rated his GAF as 48, which is indicative serious symptoms but not total occupational and social impairment.  In addition, both VA examiners in 2011 and 2014 found the Veteran to be oriented to time and place and his thought processes to be organized.  They also found that he was able to perform the activities of daily living and manage his financial affairs.  In addition, neither VA examiner found the Veteran exhibited gross impairment in thought processes or communication, persistent delusions or hallucinations, or a persistent danger of hurting himself or others.  The inability to maintain minimal personal hygiene was not noted either.  While the Veteran did report periods of engaging in violence, this symptomatology is contemplated within his 70 percent disabling evaluation.  In addition, both VA examiners concluded that the Veteran's PTSD resulted occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.

After considering the Veteran's statements regarding his PTSD symptomatology, the Board finds that the VA examiner's reports documenting the resulting impact on his social and occupational functioning to be of great probative value when evaluating the severity of the disability.  While the Veteran is competent to report his PTSD observable symptomatology, the VA examiners, given their years of training and experience, are medically trained to determine the level of impairment caused by such symptoms.  Furthermore, the February 2014 VA examiner took into consideration the Veteran's descriptions of his PTSD symptoms in drafting her opinion.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD.  However, the Board finds that his symptomatology has been stable during the period reviewed by the Board.  Therefore, assigning staged ratings for such disability is not warranted.

Furthermore, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.





ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


